Title: To James Madison from Jonathan Warner, 25 December 1805 (Abstract)
From: Warner, Jonathan
To: Madison, James


          § From Jonathan Warner. 25 December 1805, Saybrook. “Suffer me once more to trouble you With a Letter on the Subject of our Loss of the Brig Matilda of Saybrook taken by the french in the Harbour of St Bartholemews Carried to St Martins & Condemnd at Gaudeloop Contreray to the Laws of nations.

          “We have Made evry Possible exertion to forward to the Secretary of State the Necessary Docements and expect and trust that the Claim will be persued with energy and faithfullness. At the same time, we Wish to hear from you Sir what Situation the buisness is in you will not think strange that we trouble you so often, when you Consider the Loss that we met with and the need we stand in for releaf.”
        